We concur in the opinion of the learned trial judge that the verdict rests solely on conjecture and therefore should not be permitted to stand. Circumstances forbid extended discussion. The case in this jurisdiction most clearly in point is that of Trustees v. C.M.  St. P. Ry. Co. 119 Minn. 181, 137 N.W. 970. There, a country church had been burned by a fire which, the evidence indicated, started in the dry grass some distance away. There was testimony tending to eliminate every cause other than sparks thrown from defendant's locomotive. That element, it seems to us, is not present in this case to an extent justifying a verdict. There were other cottages nearby and cottagers in such a summer community are prone to the use of wood stoves and spark-throwing fuel. It is not at all clear from the evidence that the fire started on, rather than under, the roof. In such buildings a combination of mice and matches is a frequent cause of destructive fires. Of course, that is all conjecture, but conjecture is permissible on behalf of the one having the negative of such an issue, while something more than conjecture is required to make up that preponderating proof which is necessary to sustain a recovery for the litigant having the affirmative of the issue. *Page 217